In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-146 CR

NO. 09-08-147 CR

 ______________________


NATHAN EDWARD HAWTHORN, Appellant 


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court Nos. 07-01467 & 07-01468




MEMORANDUM OPINION

	Appellant Nathan Edward Hawthorn pled guilty to evading detention with a motor
vehicle and unauthorized use of a vehicle.  In each case, the trial court found Hawthorn guilty
and placed Hawthorn on community supervision for five years.  On December 12, 2007, the
State filed motions to revoke Hawthorn's community supervision.  Hawthorn pled "true" to
two violations of the terms of his community supervision order in each case.  The trial court
found that Hawthorn violated the terms of the community supervision orders, revoked
Hawthorn's community supervision, and imposed a sentence of two years of confinement in
a state jail facility in each case, with the terms to run concurrently. 
	Hawthorn's appellate counsel filed a brief that presents counsel's professional
evaluation of the records and concludes these appeals are frivolous.  See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App.. 1978).  On June 19, 2008, we granted an extension of time for
appellant to file pro se briefs.  We received no response from the appellant.
	We reviewed the appellate records, and we agree with counsel's conclusion that no
arguable issues support these appeals.  Therefore, we find it unnecessary to order
appointment of new counsel to re-brief the appeals.  Compare Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on September 24, 2008
Opinion Delivered October 8, 2008							
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in these cases by filing petitions for
discretionary review.  See Tex. R. App. P. 68.